Citation Nr: 0615426	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for a vision condition.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for status-post left knee arthroscopic surgery with 
partial meniscectomy, cleansing and debridement of the 
chondromalacia patella with torn medial meniscus posterior 
horn.

6.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
September 2002, with unverified prior active duty.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted 
service connection for status-post left knee arthroscopic 
surgery with partial meniscectomy, cleansing and debridement 
of the chondromalacia patella with torn medial meniscus 
posterior horn, evaluated as 10 percent disabling, and left 
ear hearing loss, evaluated as noncompensable.  The rating 
decision denied service connection for the PTSD, major 
depression, and a vision condition.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has sinusitis or PTSD.  

2.  The competent medical evidence indicates that the 
veteran's major depression was incurred during active duty. 

3.  The veteran's near emmetropia, presbyopia, is a 
refractive error of the eye.

4.  The competent medical evidence demonstrates that the 
veteran's status-post left knee arthroscopic surgery with 
partial meniscectomy, cleansing and debridement of the 
chondromalacia patella with torn medial meniscus posterior 
horn, does not result in moderate recurrent subluxation or 
instability.

5.  The veteran has level I hearing in each ear. 


CONCLUSIONS OF LAW

1.  Service connection for sinusitis and PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for major depression is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Service connection for a vision condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for an initial evaluation in excess of 10 
percent for status-post left knee arthroscopic surgery with 
partial meniscectomy, cleansing and debridement of the 
chondromalacia patella with torn medial meniscus posterior 
horn have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5259 (2005).

5.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.383, 4.1, 4.2, 
4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
a medical diagnosis, an opinion as to the etiology of a 
condition, or an opinion addressing whether a service-
connected disability satisfies diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions cannot constitute competent medical 
evidence that he has a current diagnosis, that a condition 
was incurred in or aggravated by service or service-connected 
disability, or that a service-connected disability warrants 
an increased evaluation.  

Service Connection

With regard to the service connection claims, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, including major depression, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Turning to the veteran's claim for major depression, the 
Board finds that the evidence supports service connection on 
a direct and presumptive basis.  38 C.F.R. §§ 3.303. 3.304, 
3.307 and 3.309.

The record reflects that that the veteran did active duty 
mortuary work at the Pentagon for the year following the 
September 11, 2001, terrorist attacks.  The report of a 
December 2002 VA examination provides a pertinent Axis I 
diagnosis of major depressive disorder, single episode, with 
an Axis V Global Assessment of Functioning (GAF) score of 50.  
VA outpatient treatment reports show diagnoses and treatment 
for major depression.  An April 2003 VA outpatient treatment 
report provides an Axis I diagnosis of major depression with 
a GAF score of 45.  The report provides that the onset of the 
veteran's major depression was two weeks after his active 
duty.

As the competent medical evidence shows major depression to a 
compensable degree within one year of separation from active 
duty that has been related by a VA treatment provider to the 
veteran's in-service mortuary duty service connection for 
major depression is warranted on both a direct and 
presumptive basis.  The nature and extent of the disorder 
related to service is not at issue before the Board at this 
time. 

Turning to the veteran's claims for service connection for 
sinusitis and PTSD, the Board finds that the preponderance of 
the evidence is against the claims.  The record contains no 
private or VA records demonstrating that the veteran 
presently suffers from either condition.  

The veteran's service medical records and a June 2001 
outpatient treatment report refer to a history of sinusitis 
but do not provide corresponding current diagnoses.  
Moreover, the report of a December 2002 VA examination 
resulted in a diagnosis of normal nasal examination, X-rays 
negative for sinusitis at present.  

VA treatment records show treatment and diagnoses of PTSD in 
November and December 2002.  A 2000 private report provides a 
diagnosis of PTSD vs. major depression.  The Board finds 
reports of PTSD in this case are entitled to very limited 
probative weight.  The report of a December 2002 VA 
examination does not provide PTSD as a diagnosis.  The 
examiner summarized in pertinent part that no symptoms of 
PTSD were identified.  

The Board finds that the December 2002 VA examination report 
outweighs the VA and private outpatient reports with respect 
to the question of whether the veteran has PTSD.  The 
December 2002 report is based on a review of the veteran's 
claims file as well as an interview.  It is also supported 
with a rational with references to current examination 
results.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.

Based on the evidence as a whole, the Board finds that the 
veteran does not have PTSD or sinusitis.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim.  The 
Board's review of the record as a whole in this case shows no 
present disabilities involving sinusitis or PTSD.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the veteran's claim for service connection 
for a vision condition, the Board finds that the 
preponderance of the evidence is also against service 
connection. 

The competent medical evidence, including the veteran's 
service medical records, demonstrate that he has near 
emmetropia, presbyopia.  Presbyopia is a form of refractive 
error.  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
VI, 11.07(b) (Aug. 26, 1996).  Under 38 C.F.R. § 3.303(c), 
congenital or developmental abnormalities, to include 
refractive error of the eye, are not considered diseases or 
injuries within the meaning of applicable legislation 
governing the awards of compensation benefits.  As presbyopia 
is a refractive error, it is not a "disease" or "injury" 
for the purposes of service connection.  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 
Vet. App. 522 (1991).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no evidence whatsoever that such occurred in this 
case.

Increased Initial Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

When the veteran initiated this appeal, he was appealing the 
original assignments of disability evaluations following 
awards of service connection.  Thus, the severity of the 
disabilities are to be considered during the entire period 
from the initial assignments of disability ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's knee disability is evaluated under Diagnostic 
Codes 5257-5259.  Moderate recurrent subluxation or 
instability of the knee is rated 20 percent.  Diagnostic Code 
5257.  An evaluation in excess of 10 percent for symptomatic 
removal of semilunar cartilage is not provided.  Diagnostic 
Code 5259.    

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The maximum evaluation provided for excision of a semilunar 
cartilage, symptomatic, is 10 percent and thus a higher 
evaluation is not available under Diagnostic Code 5259.  

With respect to dc 5257, the competent medical evidence is 
negative for findings that the veteran's left knee disability 
results in moderate recurrent subluxation or instability.  
The report of a December 2002 VA examination provides that 
the veteran did not need to use crutches, a brace or a cane 
to walk.  He had positive anterior Drawer's test but there 
was no objective evidence of instability or abnormal 
movement.  The diagnosis was status-post left knee 
arthroscopic surgery with partial meniscectomy and cleansing 
and debridement of the chondromalacia patella, and torn 
medial meniscus posterior horn by MRI of the left knee at 
VAMC in January 2003.  

The Board has considered the evaluation of the veteran's left 
knee disability under all potentially applicable diagnostic 
codes in order to determine whether another diagnostic code 
might yield a higher rating evaluation, including diagnostic 
codes 5256 (ankylosis of the knee), 5258 (dislocated 
semilunar cartilage), 5260 (limitation of flexion of the 
leg), 5261 (limitation of extension of the leg) and 5262 
(impairment of tibia and fibula).  As the record includes no 
findings or diagnosis of ankylosis of the knee, as required 
by DC 5256; no evidence of a dislocated semilunar cartilage 
as required under DC 5258; no demonstrated or diagnosed 
limitation of flexion or extension, as contemplated by DC 
5260 and 5261; and no clinical evidence of impairment of 
tibia and fibula, as required by DC 5262, the Board finds 
that evaluation of the veteran's left knee disability under 
any of those diagnostic codes would not yield an evaluation 
in excess of the current 10 percent rating assigned for the 
veteran's service connected left knee disability.

The Board recognizes the veteran's complaints of left knee 
pain.  The application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not appropriate where, as here, the diagnostic code 
is not predicated on loss of range of motion.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  But see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  

The veteran's left knee disability does not warrant an 
initial evaluation in excess of 10 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in DeLuca.  The Board 
finds that his symptoms, including pain, are adequately 
addressed and contemplated by the 10 percent evaluation under 
Diagnostic Codes 5257-5259.  The December 2002 VA examination 
report found that the veteran's left knee range of motion was 
full and without pain or acute flare-up.  There is no 
evidence of additional loss of motion due to pain supported 
by objective findings, or weakness, fatigue, incoordination 
or flare-ups of symptoms that result in additional loss of 
motion, to a degree that would support a rating in excess of 
10 percent.  Thus, the Board finds that the veteran's current 
10 percent evaluation appropriately addresses his symptoms, 
and an initial evaluation in excess of 10 percent under 
Diagnostic Codes 5260 or 5261, including consideration of 
sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.

The December 2002 VA examination provides that the veteran 
has a well-healed left knee arthroscopic scar.  In general 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2005); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, supra.  In this case, the 
competent medical evidence fails to show that the veteran's 
well-healed left knee arthroscopic scar results in any 
additional functional impairment and thus it does not warrant 
additional compensation.  38 C.F.R. § 4.118 (2004). 

Turning to the veteran's left ear hearing loss, the Board 
notes that evaluations of unilateral defective hearing range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second or hertz.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels, from level I for essentially normal 
hearing to level XI for profound deafness.  In situations 
where service connection is in effect for only one ear, and 
the appellant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where the hearing in the service- 
connected ear is at level X or XI.  38 U.S.C.A. § 1160 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110.

VA regulations also provide that where hearing impairment in 
one service-connected ear is compensable to a degree of 10 
percent or more, a non-service-connected ear will be treated 
as if it were service-connected if it meets the regulatory 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.383, 
3.385.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for left ear hearing loss.  

The veteran is already at the highest possible evaluation for 
unilateral hearing loss.  Diagnostic Code 6100.  The results 
of a December 2002 VA audiological examination (level I 
hearing in each ear) reflect that the veteran's nonservice-
connected right ear hearing loss does not satisfy the 
criteria set forth at 38 C.F.R. § 3.385.  Thus, 38 C.F.R. 
§ 3.383 does not result in an evaluation for left ear hearing 
loss in excess of 10 percent.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2002; a rating 
decision dated in May 2003; and a statement of the case dated 
in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Regarding sinusitis, the Board notes that an etiological 
opinion has not been obtained.  However, the Board finds that 
the evidence, discussed above, which indicates that the 
veteran does not have the disorder, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claims on 
appeal.  The claim for service connection for sinusitis and a 
vision condition does not warrant a VA examination because 
service connection for presbyopia is precluded by law.  

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for sinusitis is denied.

Service connection for PTSD is denied.

Service connection for major depression is granted.

Service connection for a vision condition is denied.

An initial evaluation in excess of 10 percent for status-post 
left knee arthroscopic surgery with partial meniscectomy, 
cleansing and debridement of the chondromalacia patella with 
torn medial meniscus posterior horn, is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


